EXHIBIT 10.28

 

COMMUTATION ENDORSEMENT

to

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT,

EFFECTIVE DECEMBER 31, 2013 (Treaty #U4VT0008)

 

WHEREAS, this COMMUTATION ENDORSEMENT (this “Commutation Endorsement”), entered
into by and between Affirmative Insurance Company (the “Company”) and Ace
American Insurance Company (the “Reinsurer”), effective the 31st day of March,
2015, is an endorsement to this Automobile Quota Share Reinsurance Contract
(this “Contract”) (this Contract is attached as Exhibit A hereto and is
incorporated herein by reference), effective December 31, 2013 through June 30,
2014, GC Reference U4VT0008, with the Company, whereby the Reinsurer, in
consideration of payment of premium, reinsured certain risks insured by the
Company; and

WHEREAS, the Reinsurer and the Company desire to fully and finally settle and
commute all obligations and liabilities, known and unknown, of the Reinsurer and
the Company under this Contract; and

WHEREAS, the Reinsurer has offered to pay and the Company has agreed to accept
in full satisfaction of the Reinsurer’s present and future liability under this
Contract the sum of $2,995,374.32; and

NOW, THEREFORE, IT IS AGREED BY AND BETWEEN THE REINSURER AND THE COMPANY
PURSUANT TO THIS COMMUTATION ENDORSEMENT THAT:

1.The Reinsurer shall pay to the Company the sum of $2,995,374.32 (the
“Commutation Payment Amount”) within 10 days of the execution of this
Commutation Endorsement by both the Reinsurer and the Company. The Reinsurer and
the Company expressly agree that the Commutation Payment Amount represents the
payment of reinsured losses that the parties estimate would otherwise become due
and payable by the Reinsurer pursuant to the terms of this Contract.

2.The Company shall accept the sum set forth in paragraph 1. herein in full and
final settlement of any and all amounts due from the Reinsurer to the Company
under this Contract.

3.In consideration of payment of the Commutation Payment Amount referred to in
paragraph 1. herein, and effective on the date of such payment, the Company
shall release and discharge the Reinsurer, its predecessors, parents,
affiliates, agents, officers, directors and shareholders and assigns from any
and all present and future payment obligations, adjustments, executions,
offsets, actions, causes of action, suits, debts, sums of money, accounts,
reckonings, bonds, bills, covenants, contracts, controversies, agreements,
promises, damages, judgments, claims, demands, liabilities and/or losses
whatsoever, all whether known or unknown, which the Company and its successors
and assigns ever had, now have, or hereafter may have, whether grounded in law
or equity, in contract or in tort, against the Reinsurer or any of them by
reason of any matter whatsoever arising out of this Contract, it being the
intention of the parties that this release operate as a full and final
settlement of the Reinsurer’s current and future liabilities to the Company
under this Contract.

4.Effective on the same date on which the Company shall release the Reinsurer as
provided for in paragraph 3. above, the Reinsurer shall release and discharge
the Company, its predecessors, parents, affiliates, agents, officers, directors,
shareholders and assigns from any and all present and future payment
obligations, adjustments, executions, offsets, actions, causes of action, suits,
debts, sums of money, accounts, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, claims, demands,
liabilities and/or losses whatsoever, all whether known or unknown, which the
Reinsurer and its successors and assigns ever had, now have or hereafter may
have, whether grounded in law or equity, in contract or in tort, against the
Company or any of them by reason of any matter whatsoever arising out of this
Contract, it being the intention of the parties that this release operate as a
full and final settlement of the Company’s current and future liabilities to the
Reinsurer under this Contract.

1

--------------------------------------------------------------------------------

5.The rights, duties and obligations set forth herein shall inure to the benefit
of and be binding upon any and all predecessors, successors, affiliates,
officers, directors, employees, parents, subsidiaries, stockholders,
liquidators, receivers and assigns of the parties hereto.

6.The parties hereto expressly warrant and represent that they are corporations
in good standing in their respective places of domicile; that the execution of
this Commutation Endorsement is fully authorized by each of them; that the
person or persons executing this Commutation Endorsement have the necessary and
appropriate authority to do so; that there are no pending agreements,
transactions, or negotiations to which any of them are a party that would render
this Commutation Endorsement or any part thereof void, voidable, or
unenforceable; and that no authorization, consent or approval of any government
entity is required to make this Commutation Endorsement valid and binding upon
them.

7.This Commutation Endorsement shall be interpreted under and governed by the
laws of the State of Illinois.

8.The Company and the Reinsurer hereby agree to execute promptly any and all
supplemental agreements, releases, affidavits, waivers and other documents of
any nature or kind that the other party may reasonably require in order to
implement the provisions or objectives of this Commutation Endorsement.

9.This Commutation Endorsement may be executed in multiple counterparts, each of
which, when so executed and delivered shall be an original, but such
counterparts shall together constitute one and the same instrument.

10.This Commutation Endorsement contains the entire agreement between the
parties as respects its subject matter. All discussions and agreements
previously entered into between the parties concerning the subject matter of the
Commutation Endorsement are merged into this Endorsement. This Commutation
Endorsement may not be modified or amended, nor any of its provisions waived,
except by an instrument in writing, signed by the parties hereto.

11.If the Company shall be obligated under the laws respecting debtors and
creditors of the United States or of the State of Illinois to repay to the
Reinsurer, or to a rehabilitator, successor, liquidator or trustee of the
Reinsurer, the consideration paid hereunder, then the Company will repay the
Commutation Payment Amount in full and, upon such repayment of the Commutation
Payment Amount in full, this Commutation Endorsement shall be null and void. In
addition, in the event that the consideration paid hereunder shall be a voidable
transfer under applicable law, and any party shall be obligated to repay the
consideration, then the Company will repay the Commutation Payment Amount in
full and, upon such repayment, of the Commutation Payment Amount in full, this
Commutation Endorsement shall be null and void.




2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the authorized representatives of the parties hereto have
executed this Commutation Endorsement in duplicate as of the day and year first
written above.

 

 

ACE AMERICAN INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Ace American Insurance Company

 

Witness:

/s/ Ace American Insurance Company

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

Date:

March 25, 2015

 

 

 

 

AFFIRMATIVE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Michael J. McClure

 

Witness:

/s/ John P. Killacky

 

 

 

 

 

Title:

Chairman

 

 

 

 

 

 

Date:

March 27, 2015

 

 

 

3